Weltner, Justice.
Steve Ezzard stabbed Larry Turner to death with a knife. He was convicted of murder and sentenced to life imprisonment.1
We have reviewed all of the claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); and that Ezzard’s constitutional rights were not violated by the prospective nature of this court’s holdings in Renner v. State, 260 Ga. 515 (3) (397 SE2d 683) (1990) (applying after January 10, 1991), and Chandler v. State, 261 Ga. 402 (3) (405 SE2d 669) (1991) (applying after September 12, 1991).

Judgment affirmed.


All the Justices concur.


 The homicide occurred on September 10, 1989. Ezzard was indicted on March 22, 1990. He was found guilty on September 14, 1990, and was sentenced the same date. His motion for new trial was filed on September 24, 1990, amended on May 2, 1991, and denied on May 17, 1991. A notice of appeal was filed on June 10, 1991. The appeal was docketed on September 20, 1991. Oral arguments were heard on November 19, 1991.